                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    AUGUSTA DIVISION

TERRY CARTER, JR.,                             )
                                               )
              Petitioner,                      )
                                               )
       v.                                      )          CV 119-125
                                               )           (Formerly CR 107-076)
UNITED STATES OF AMERICA,                      )
                                               )
              Respondent.                      )
                                          _________

                                          ORDER
                                          _________
       Petitioner has failed to file a response to Respondent’s motion to dismiss, (doc. no. 3),

and the Court is reluctant to rule on this motion without first hearing from Petitioner. Under

Loc. R. 7.5, failure to respond to a motion generally indicates that the motion is unopposed;

nevertheless, the Court recognizes that Petitioner is acting pro se in this litigation and that

Respondent’s motion is dispositive in nature. Therefore, the Court ORDERS Petitioner to

file a response to the motion to dismiss within fourteen days. Thereafter, the Court will rule

on the motion, and if Petitioner still fails to respond, the Court will deem the motion

unopposed. See Loc. R. 7.5. The Clerk is directed to notify the Court of the status of this

case at the expiration of the fourteen days.

       SO ORDERED this 12th day of September, 2019, at Augusta, Georgia.
